Citation Nr: 9927379	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a rating decision dated in May 1999, the RO denied service 
connection for right ear laceration residuals.  The veteran 
was notified of this decision; as of this date, however, his 
claims folder does not reflect that this issue has been 
developed for appellate review, and this matter is 
accordingly not before the Board at this time.


FINDINGS OF FACT

1.  Arthritis of the left hand is not currently shown.

2.  Arthritis of the right hand is not currently shown.

3.  A nexus between inservice left foot problems and post-
service left foot metatarsalgia is not shown.

4.  A nexus between inservice right foot problems and post-
service right foot metatarsalgia is not shown.


5.  A nexus between any inservice sinus problems that may 
have been manifested and sinus disability manifested post 
service is not shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for arthritis of the left 
hand is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  A claim for service connection for arthritis of the right 
hand is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  A claim for service connection for a left foot disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

4.  A claim for service connection for a right foot disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).

5.  A claim for service connection for a sinus disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); 

Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria are not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

I.  Service Connection for Arthritis of Each Hand

With regard to the veteran's claims of service connection for 
arthritis of each hand, the Board notes that no such 
disorders are shown as being currently manifested, and, in 
particular, that no such disorders are shown to have been 
present since his separation from service in 1977.  As 
indicated above, a disability must be currently manifested 
for a claim for service connection therefor to be deemed well 
grounded; that is, service connection cannot be granted for a 
disability that is not shown to exist.  Caluza, supra; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992), and 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges that a service medical record shows 
that the veteran was seen in November 1974 with complaints of 
joint stiffness of both hands.  This record shows that, while 
there was equal muscle strength, intactness of deep and 
superficial tendons, and full range of motion of all hand 
joints without tenderness, an assessment of "[r]heumatoid" 
was made.  However, reports of service medical examinations 
conducted in April 1982 and August 1986, in conjunction with 
the veteran's Reserve service, show that on each occasion his 
upper extremities were clinically evaluated as normal; 
neither report indicates that a hand disability of any sort 
was identified, or that any complaints of hand impairment 
were noted.  

Likewise, reports of medical history prepared in April 1982 
and August 1986, pursuant to these examinations, show that 
the veteran specifically denied having, or ever having had, 
swollen or painful joints.  These reports of medical history 
do not reference any hand problems, either on contemporaneous 
evaluation or by history.  The Board further notes that VA 
medical records, dated between 1992 and 1997, do not show 
that the veteran either sought or was furnished treatment for 
any hand problems, to include arthritis.

In brief, the medical evidence, while indicating that an 
assessment was made during the veteran's service that there 
was a rheumatoid process of the hands, does not show that 
arthritis of either hand is currently manifested, or that any 
such disorder has been identified since service.  The Board 
must therefore conclude that the veteran's claims of service 
connection for arthritis of each hand are not well grounded.

II.  Service Connection for Disorders of Each Foot

A review of the veteran's service medical records shows that 
he was accorded treatment on several occasions for foot 
problems while in service.  Treatment records dated in August 
1973 and October 1974 indicate findings of tinea pedis.  A 
November 1974 consultation report shows that an examination 
of the feet was normal, other than for tender metatarsal 
heads; the report notes an impression of bilateral 
metatarsalgia.  The report of an August 1996 VA outpatient 
treatment record similarly shows complaints of bilateral foot 
pain, and an assessment of bilateral metatarsalgia.  

Based on this evidence, the Board is able to conclude that 
two of the three Caluza criteria are satisfied; there is 
clinical evidence of both inservice and current disorders.  
However, the veteran's claim still must be found not well 
grounded, inasmuch as the evidence does not demonstrate the 
presence of a nexus between the bilateral metatarsalgia noted 
in 1996 and that shown in 1974.  The August 1996 VA 

treatment record does not show that the bilateral foot 
disability identified at that time was deemed to have been 
manifested during the veteran's service, or that it was found 
to have been related in any manner to that service.  See 
38 C.F.R. § 3.303(d) (1998).  The Board notes that the August 
1996 VA record, which was compiled more than 19 years 
following the veteran's separation from service, shows that 
at that time he furnished a history of foot pain of one-and-
half-years' duration, or since approximately the beginning of 
1995.  The Board also notes that reports of service medical 
examinations conducted in 1982 and 1986, in conjunction with 
Reserve service, show that his feet were clinically evaluated 
as normal on each occasion, and do not indicate the presence 
of any foot disability, or history thereof.  Likewise, 
reports of medical histories compiled at the time of each 
examination show that the veteran specifically denied having, 
or ever having had, "[f]oot trouble." 

In brief, the clinical evidence does not demonstrate that 
there is a nexus between bilateral metatarsalgia shown in 
service, in 1974, and bilateral metatarsalgia subsequently 
found in 1996.  The veteran's claims for service connection 
for disorders of each foot are accordingly considered to be 
not well grounded.

III.  Service Connection for a Sinus Disorder

A review of the veteran's service medical records does not 
reveal that a sinus disorder was either diagnosed in service, 
or that any inservice problem was considered to be a 
manifestation of a sinus disorder.  It is noted, however, 
that a report of service outpatient treatment accorded him in 
December 1975 shows that he was seen with complaints of "sore 
throat and sinus"; an impression of upper respiratory 
infection was rendered.  The clinical evidence next indicates 
the presence of a sinus disorder in January 1997, at which 
time VA X-rays indicated that thickening of the lateral wall 
of the right maxillary antrum "may represent evidence" of 
chronic right antral sinusitis.

Even if the Board were to assume, for the purposes of this 
discussion only, that the December 1975 reference to "sinus" 
satisfies the Caluza requirement that an 

inservice disorder be shown, the veteran's claim for service 
connection for a sinus disorder would nonetheless have to be 
found to be not well grounded, inasmuch as the requirement 
that there be a nexus between a currently manifested disorder 
and a disorder shown in service has not been satisfied.  The 
January 1997 X-ray report, while indicating the presence of a 
sinus disorder, does not show that any such disorder had 
either been manifested during the veteran's active service, 
or that it was related to that service.  See 38 C.F.R. 
§ 3.303(d) (1998).  Likewise, no other medical record shows 
that any such relationship has been found.  It must be noted, 
in that regard, that reports of service medical examinations 
conducted in April 1982 and August 1986, pursuant to Reserve 
service, indicate that the veteran's sinuses were clinically 
evaluated as normal, and do not show that any sinus disorder, 
or symptoms thereof, was or had been manifested.  In 
addition, reports of medical history prepared in conjunction 
with those examinations show that the veteran specifically 
denied having, or ever having had, sinusitis.

Based on the above analysis, the Board must conclude, with 
regard to the veteran's claim for service connection for a 
sinus disorder, that the three elements that comprise a well-
grounded claim are not shown to be present.  The Board 
therefore finds that this claim is not well grounded.

IV. Conclusion

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a current disability.  As indicated above, 
the Board, in the case at hand, has found that the evidence 
does not demonstrate that arthritis of either hand is so 
manifested.  In addition, the Court has held, as discussed 
above, that a well-grounded claim also requires the presence 
of a nexus between a currently-shown disability and 
disability shown during service.  No such nexus has been 
shown with regard to the veteran's claims for service 
connection for left and right foot disorders, and for a sinus 
disorder.  The Board must therefore conclude that the veteran 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual at this time that service 
connection 

for arthritis of each hand, for disorders of each foot, or a 
sinus disorder could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claims for service 
connection for these disorders are not well grounded and are 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claims for service connection for 
arthritis of each hand, a disorder of each foot, and a sinus 
disorder, at any time.


ORDER

A claim for service connection for arthritis of the left hand 
is not well grounded, and is accordingly denied.  A claim for 
service connection for arthritis of the right hand is not 
well grounded, and is accordingly denied.  A claim for 
service connection for a left foot disorder is not well 
grounded, and is accordingly denied.  A claim for service 
connection for a right foot disorder is not well grounded, 
and is 

accordingly denied.  A claim for service connection for a 
sinus disorder is not well grounded, and is accordingly 
denied.

The appeal is denied in its entirety.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

